Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Status of the instant application:
Claims 21-40 are pending claims, claims 1-20 are cancelled.
Regarding claims 21,28 and 35 are amended. 
Applicant's arguments/amendments to the claims have been considered and persuasive. 

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Mark Zimmerman (Reg. No.44,006) on February 16, 2022.

The application has been amended as follows: 


	obtain signed data from a first remote device via a front end service, the signed data based on a cryptographic key of the first remote device;
	confirm software of the first remote device is authentic based on the signed data;
	generate a credential to enable communication between the first remote device and a second remote device; and
	cause the front end service to transmit the credential to the first remote device.

23.	(Currently Amended) The non-transitory computer readable storage medium of claim 21, wherein the cryptographic key generated in and protected by [[of]] the first remote device.

28.	(Currently Amended) An apparatus comprising:
memory: 
instructions included in the apparatus; and
 processor circuitry to execute the instructions to:
	obtain signed data from a first remote device via a front end service, the signed data signed using a cryptographic key of the first remote device;
	confirm software of the first remote device is authentic based on the signed data;
	generate a credential to enable communication between the first remote device and a second remote device; and
	cause the front end service to transmit the credential to the first remote device.



	a processing device to:
sign data using a cryptographic key of the processing device to attest to software running on the processing device; and
transmit the signed data to a first server; and
	the first server to:
obtain the signed data from the processing device;
	confirm the software of the processing device is authentic based on the signed data;
	generate a credential to enable communication between the processing device and a second server; and
	transmit the credential to the processing device; and
the processing device to access services of the second server using the credential from the first server.

37.		(Currently Amended) The system of claim 35, wherein thecryptographic key is generated in the processing device.


Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statements of reasons for allowance:
6. 	 The following references disclose the general subject matter recited in independent claim 21, 28 and 35.  

Bronk (Pub. No.: 2017/0244565 A1) provide a local computing device for securely exchanging sensor information, the local computing device comprising: a sensor to generate sensor data; a trusted execution environment module to establish a trusted execution environment on local computing device.
Wookey et al. (Pub. No.: 2007/0171921 A1) provide the client machine establishing a connection to a virtual machine providing access to a resource.

Buer et al. (Pub. No.: 2006/0136717 A1) provide the authentication data received at an input device is cryptographically processed at the input device. The cryptographically processed authentication data is transmitted to an access device from the input device. The authentication data is processed at the access device and transmitted to a service provider.

Wentz et al. (Patent No.: US 10,742,421 B1) provide System used for anonymous hardware attestation, comprises an originating device, the originating device has a secure computing module, the local software monitor is configured to digitally sign a first cryptographic hash.

Reasons for Allowance 
7.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… a first remote device via a front end service, the signed data based on 
	generate a credential to enable communication between the first remote device and a second remote device; and cause the front end service to transmit the credential to the first remote device”, as recited in claim 21,        “… obtain signed data from a first remote device via a front end service, the signed data signed using a cryptographic key of the first remote device; confirm software of the first remote device is authentic based on the signed data;
	generate a credential to enable communication between the first remote device and a second remote device”, as recited in claim 28; and 
“… obtain signed data from a first remote device via a front end service, the signed data signed using a cryptographic key of the first remote device;
	confirm software of the first remote device is authentic based on the signed data;
	generate a credential to enable communication between the first remote device and a second remote device; and
	cause the front end service to transmit the credential to the first remote device
	cause the front end service to transmit the credential to the first remote device” as recited in claim 35.
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole 
8.	The dependent claims 22-27,29-34 and 36-40 which are dependent on the above independent claims being further limiting to the independent claims 21, 28 and 35 definite and enabled by the specification are also allowed.

Conclusion 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






A.G.                                                                                                                                                                          February 17, 2022                                                                                                                                                                /ABIY GETACHEW/                                                                                                                                        Primary Examiner, Art Unit 2434